SUPPLEMENT DATED MARCH 4, 2009 PROSPECTUS DATED JULY 18, 2006 FOR FUTURITY FOCUS AND PROSPECTUSES DATED MAY 1, 2006 FOR FUTURITY ACCOLADE AND FUTURITY ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F This supplement contains information regarding changes to investment options that are available under your Contract. On or about May 1, 2009, the names of the following investment options will be changed to: Old Name New Name Credit Suisse Trust International Focus Portfolio Credit Suisse Trust International Equity Flex I Portfolio Credit Suisse Trust Global Small Cap Portfolio Credit Suisse Trust International Equity Flex II Portfolio Credit Suisse Trust Emerging Markets Portfolio Credit Suisse Trust International Equity Flex III Portfolio Credit Suisse Trust Small Cap Core I Portfolio Credit Suisse Trust U.S. Equity Flex I Portfolio Please retain this supplement with your prospectus for future reference. Focus,
